19 U.S. 193 (1821)
6 Wheat. 193
The NUEVA ANNA and LIEBRE.
The Spanish Consul, Claimant.
Supreme Court of United States.
February 27, 1821.
This cause was argued by Mr. Hopkinson for the respondents and libellants, no counsel appearing for the appellant and captors.
The COURT stated, that it did not recognise the existence of any Court of Admiralty sitting at Galveztown, with authority to adjudicate on captures, nor had the Government of the United States hitherto acknowledged the existence of any Mexican republic or state at war with Spain; so that the Court could not consider as legal, any acts done under the *194 flag and commission of such republic or state. But, as the record, in this case, stated the capture to have been made under the flag of Buenos Ayres, it became necessary to send back the case, in order to ascertain under what authority it was in fact made.
Sentence reversed, and cause remanded for further proceedings.